        Case 1:99-cv-02496-PLF Document 6426 Filed 05/18/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
UNITED STATES OF AMERICA,               )
      Plaintiff,                        )     Civil Action No. 99-CV-2496 (PLF)
                                        )     Next scheduled court appearance: None
      and                               )
                                        )
TOBACCO-FREE KIDS                       )
ACTION FUND, et al.                     )
      Plaintiff-Intervenors             )
                                        )
      v.                                )
                                        )
PHILIP MORRIS USA INC., et al.,         )
      Defendants,                       )
                                        )
              and                       )
                                        )
ITG BRANDS, LLC, et al.,                )
      Post-Judgment Parties Regarding   )
      Remedies.                         )
____________________________________)

          NOTICE OF SUPPLEMENTAL REPORT OF SETH M. NOAR, PH.D.

       Plaintiffs hereby file a supplement to the initial and rebuttal expert reports of Seth M.

Noar, Ph.D. that were filed on, respectively, October 7, 2020 (Dkt. No. 6341-8) and March 24,

2021 (Dkt. No. 6401-8). 1


Dated: May 18, 2021                                  Respectfully submitted,


                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General
                                                     Civil Division

                                                     ARUN G. RAO
                                                     Deputy Assistant Attorney General
                                                     Civil Division

1
  In accordance with Order #102-Remand (Dkt. No. 6343; 10/13/2020), Plaintiffs are serving on
the manufacturers and retailers but are not filing with the Court certain materials considered by
Dr. Noar in forming his opinions.
Case 1:99-cv-02496-PLF Document 6426 Filed 05/18/21 Page 2 of 2




                                   GUSTAV W. EYLER, Director
                                   LISA K. HSIAO, Assistant Director
                                   Consumer Protection Branch

                                   /s/
                                   DANIEL K. CRANE-HIRSCH
                                   Trial Attorney
                                   ADAM E. LYONS
                                   Senior Litigation Counsel
                                   Civil Division
                                   United States Department of Justice
                                   PO Box 386
                                   Washington, DC 20044-0386
                                   Telephone: 202-616-8242 (Crane-Hirsch)
                                   Facsimile: 202-514-8742
                                   daniel.crane-hirsch@usdoj.gov

                                   Attorneys for Plaintiff United States of
                                          America


                                   /s/
                                   Scott P. Lewis (pro hac vice)
                                   slewis@andersonkreiger.com
                                   Melissa C. Allison (admitted pro hac vice)
                                   mallison@andersonkreiger.com
                                   Christina S. Marshall (D.C. Bar # MA0022)
                                   cmarshall@andersonkreiger.com
                                   ANDERSON & KREIGER LLP
                                   50 Milk, 21st Floor
                                   Boston, MA 02109
                                   Telephone: 617-621-6500
                                   Fax: 617-621-6660

                                   Attorneys for the Public Health Plaintiff-
                                          Intervenors




                               2
